Title: Certificate Condemning a Prize, 18 September 1779
From: Franklin, Benjamin
To: 


By the time Franklin received Francis Coffyn’s letter of September 18, below, enclosing a copy of the French government’s regulations concerning American prizes, he had already seen those regulations and had finally understood that he bore responsibility for judging the prizes’ legality. On September 18 he issued his first two certificates of condemnation. The one immediately below, printed at Passy in Fournier’s gros romain, is a form designed for the case of a single prize ship and was obviously composed with the help of a French hand. The document that follows, handwritten and in English, is a certificate judging the legality of multiple captures, including ships ransomed rather than being brought into port. It would serve as a model for all subsequent certificates covering multiple prizes or ransoms, which Franklin would continue to draft on an individual basis in English.
Four days after sending this printed form to the Admiralty of Vannes, Franklin submitted to them an identical certificate made out for another of Jones’s prizes, the Fortune. He filled out both forms himself, and in his perennial battle with French genders, wrote “Bonne” in the feminine even though it preceded “homme.” He also corrected by hand a number of typographical errors, adding the final “e” to “Capitaine” and drawing in cedillas, where needed, on the letter “c.” At some point thereafter he corrected the type, this time using the character “ç” and also deleting the “e” in the word “reçeu.” Only five examples of the second printing are known; one is dated December 21, 1779, and four are blank.
  
MESSIEURS,
Passy, ce 18. septembre 1779
J’ai reçeu les Procés verbaux, & les autres Papiers, que vous m’avez fait l’honneur de m’addresser, en conformité de l’Article onze du Reglement du 27 Septembre 1778. Ces Pieces concernent la Prise du Navire nommé le Fleur de May dont étoit Captaine le Sieur Thomas Molony, parti du Port de Limerick en Ireland, & qui étoit destiné pour le Port de Londres, & arrivée dans le Port françois de l’Orient aprés avoir été pris le 21 du mois de Août, par le Capitaine John Paul Jones commandant le Navire Americain le Bonne homme Richard, & muni d’une Commission du Congrés des Etats-Unis de l’Amerique. Par l’examen, Messieurs, que j’ai fait du susdittes pieces, il me parait que le dit Navire le Fleur de May est de bonne Prise, étant fait sur les ennemis des Etats-Unis; Et je vous prie, lorsque vous en serez requis par le Capitaine on Armateur du dit Navire le Bonne homme Richard ou par leur Representant, de proceder à la vente de la susditte Prise, en conformité du Reglement du 27 Septembre 1778.
J’ai l’honneur d’étre, MESSIEURS, Vôtre trés humble, & trés obeissant Serviteur,
B Franklin
 
A Messieurs les Juges de l’Amirauté de Vannes—
Notation: Engregistré au greffe de lamirauté a vannes le 22 8bre 1779. Lemarec
